Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 12, 2022 has been entered.
Response to Amendment
In the amendment filed on January 12, 2022, the following has occurred: claim(s) 1, 12, and 19 have been amended. Now, claim(s) 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recite(s) obtain, by an application programming interface from a healthcare system external to the data processing system, an opportunity object for a participant service identifier generated by an opportunity engine of the data processing system based on a participant object, the participant object associated with an individual participant user, the opportunity object including an action object associated with an account that is established for the individual participant user at the healthcare system; transmit, to a client computing device, the opportunity object responsive to the opportunity object satisfying an opportunity condition associated with the participant object; receive, via an interface of the client computing device, an indication of a selection of the opportunity object; identify, responsive to the indication of the selection, an opportunity execution heuristic associated with the ; execute, responsive to a determination that the opportunity execution heuristic satisfies an opportunity condition heuristic, the opportunity object based on action object; and modify, responsive to the execution of the opportunity object, a performance metric associated with the participant object configured to trigger an alert to improve performance.
These limitations, as drafted, given the broadest reasonable interpretation, cover performance of the limitations in the mind of a user that constitute Mental Processes, but for the recitation of generic computer components. For example, but for the recitation of "a data processing system comprising memory and one or more processors:", "an application programming interface", "a healthcare system", and "a client computing device" the obtain and receive steps could be accomplished by a user collecting an identifier for an object and collect the selection of an indicator associated with a user and a user account. Similarly, "a data processing system comprising memory and one or more processors to:" and "a client computing device" the transmit step could be accomplished by a user communicating the correct opportunity object to meet the specific condition. Similarly, "a data processing system comprising memory and one or more processors to:," identify and execute steps could be accomplished by a user identify a proper solution and initiate the process to utilize the solution. Finally, "a data processing system comprising memory and one or more processors to:," modify steps could be accomplished by a user changing the solution before communicating the solution. Claims 2-7 further define identification of thresholds and location. Claims 8-11 further define determining if a metric satisfies a condition and modifying if so. Therefore, these claims merely further define information that could be observed by a user and used to make a mental judgment of condition satisfaction. Therefore, these claims recite limitations that fall into the Mental Processes grouping of abstract ideas.
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas. For example the claims recite "a data processing system comprising memory and one or more processors:", "an application programming interface", "a healthcare system", and "a client computing device" that is used in obtain, transmit, receive, identify, execute, and modify opportunity objects. The written description discloses that the recited computer components encompass generic components including "Input devices can include keyboards, mice, trackpads, trackballs, touchpads, touch mice, multi-touch touchpads and touch mice, microphones, multi-array microphones, drawing tablets, cameras, single-lens reflex camera (SLR), digital SLR (DSLR), CMOS sensors, accelerometers, infrared optical sensors, pressure sensors, magnetometer sensors, angular rate sensors, depth sensors, proximity sensors, ambient light sensors, gyroscopic sensors, or other sensors. Output devices can include video displays, graphical displays, speakers, headphones, inkjet printers, laser printers, and 3D printers." (See Paragraph [0060]) and “Clients 102 can access SaaS resources through the use of web-based user interfaces, provided by a web browser (e.g. GOOGLE CHROME, Microsoft INTERNET EXPLORER, or Mozilla Firefox provided by Mozilla Foundation of Mountain View, California). Clients 102 can also access SaaS resources through smartphone or tablet applications, including, e.g., Salesforce Sales Cloud, or Google Drive app. Clients 102 can also access SaaS resources through the client operating system, including, e.g., Windows file system for DROPBOX.” (See Paragraph [0054]). As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 "merely include[ing] instructions to implement an abstract idea on a computer" is an example of when an abstract idea has not been integrated into a practical application.
Claims 12-18 and 19-20 recite the same functions as claims 1-11 but in method and computer-readable medium. Therefore, these claims also recite abstract ideas that fall into the Mental Processes grouping of abstract ideas as explained above. These claims also do not integrate the abstract idea into a practical application for the same reasons as explained above because they merely include instructions to implement the abstract idea on a computer.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components. Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 ("mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention."). Additionally, receiving data over a network is insufficient to amount to significantly more than an abstract idea (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)). Thus these elements taken individually or together do not amount to significantly more than the abstract ideas themselves.
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because claims 19-20 encompass a transitory media. The Specification in Paragraph [0164] recites, "The term "article of manufacture" as used herein is intended to encompass code or logic accessible from and embedded in one or more computer­ readable devices, firmware, programmable logic, memory devices (e.g., EEPROMs, ROMs, PROMs, RAMs, SRAMs, etc.), hardware (e.g., integrated circuit chip, Field Programmable Gate Array (FPGA), Application Specific Integrated Circuit (ASIC), etc.), electronic devices, a computer readable non-volatile storage unit (e.g., CD- ROM, floppy disk, hard disk drive, etc.). The article of manufacture can be accessible from a file server providing access to the computer- readable programs via a network transmission line, wireless transmission media, signals propagating through space, radio waves, infrared signals, etc.", which include signals propagating through space, which includes transitory media (e.g. carrier wave). The claims encompass a transitory media because it includes forms of transitory media.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-9, 11-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dyer et al. (U.S. Patent Pre-Grant Publication No. 2007/0083389) in view of Bousamra et al. (U.S. Patent Pre-Grant Publication No. 2012/0286953) in view of Day et al. (U.S. Patent Pre-Grant Publication No. 2021/0193302).
As per independent claim 1, Dyer discloses a system for generating a metric-based digital feed performance model, comprising: a data processing system comprising memory and one or more processors to: transmit, to a client computing device, the opportunity object responsive to the opportunity object satisfying an opportunity condition associated with the participant object (See Paragraph [0055]: The knowledge manager may access data regarding a clinical facility from the clinical facility itself or from a data warehouse and the clinical facility has the ability to collect and condition captures of clinically-related data including current measures for critical levers, which the Examiner is interpreting the clinical facility's ability to decide the conditions for collecting the information to encompass opportunity object satisfying an opportunity condition.); receive, via an interface of the client computing device, an indication of a selection of the opportunity object (See Paragraphs [0064]-[0065]: The user is able to prioritize the various opportunities and determine which opportunities to adopt.); identify, responsive to the indication of the selection, an opportunity execution heuristic associated with the participant object (See Paragraphs [0064]-[0065]: The optimized practice process model includes detailed information regarding the optimal clinical process, the model provides information regarding how to integrate the opportunities.); and modify, responsive to the execution of the opportunity object, a performance metric associated with the participant object configured to trigger an alert to improve performance (See Paragraphs [0102]-[0103]: The current measure is compared against the baseline measure to determine a change in the critical lever and a performance improvement can be determined by applying the instances and the benefit metrics to the change in the critical lever, which the Examiner is interpreting to encompass the claimed portion as the changes can be shown to initiate user interaction, which the Examiner is interpreting to encompass a display for interaction as an alert.).
While Dyer discloses the system as described above, Dyer may not explicitly teach execute, responsive to a determination that the opportunity execution heuristic satisfies an opportunity condition heuristic, the opportunity object based on the action object.
Bousamra teaches a system for execute, responsive to a determination that the opportunity execution heuristic satisfies an opportunity condition heuristic, the opportunity object based on the action object (See Paragraph [0108]: A process is described that can utilize an adherence criterion to check performed by the processor of the collection device that a value collected in response to an event is within a desired range, which the Examiner is interpreting that the value relies on the response to an event and a desired range to encompass the opportunity object based on the action object.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Dyer to include execute, responsive to a determination that the opportunity execution heuristic satisfies an opportunity condition heuristic, the opportunity object based on the action object as taught by Bousamra. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Dyer with Bousamra with the motivation of improving optimization of therapies (See Background of Bousamra in Paragraph [0007]).
While Dyer/Bousamra teaches the system as described above, Dyer may not explicitly teach obtain, by an application programming interface from a healthcare system external to the data processing system, an opportunity object for a participant service identifier generated by an opportunity engine of the data processing system based on a participant object, the participant object associated with an individual participant user, the opportunity object including an action object associated with an account that is established for the individual participant user at the healthcare system.
Day teaches a system for obtain, by an application programming interface from a healthcare system external to the data processing system (See Paragraph [0096]: The reporting component (and/or one or more components of the medical facility system management module) can be integrated with or be coupled to one or more applications that provide various features and/or functionalities associated with managing a dynamic medical facility system, in one implementation, the application can include care delivery management application accessible via a network-based platform, which the Examiner is interpreting to encompass the claimed portion as the remote computer can be connected to the user’s computer through any type of network including the connection can be made to an external computer (See Paragraph [0123]).), an opportunity object for a participant service identifier generated by an opportunity engine of the data processing system based on a participant object (See Paragraphs [0049]-[0050]: The reception component can regularly and/or continuously receive the various types of case status information discussed above from a variety of current state data systems/sources in real-time, the reception component can receive this status information from one or more from case status tracking systems, patient location tracking systems/devices, and medical monitoring devices associated with the patients, and receive and report user input in real-time explicitly identifying and/or indicating such status information can be accomplished, which the Examiner is interpreting status information to encompass an opportunity object for a participant service identifier, and that the process is utilized in a medical system to encompass the ability to be compatible with a third-party administrator device.), the participant object associated with an individual participant user (See Paragraph [0118]: A defined perioperative workflow that involves movement of the patients to different procedural areas in association with initiation or completion of defined workflow events, wherein the current state information comprises operating conditions data regarding current operating conditions of the medical facility system and patient case data, which the Examiner is interpreting the patient case data to encompass the participant object associated with an individual participant user.), the opportunity object including an action object associated with an account that is established for the individual participant user at the healthcare system  (See Paragraph [0118]: A defined perioperative workflow that involves movement of the patients to different procedural areas in association with initiation or completion of defined workflow events, wherein the current state information comprises operating conditions data regarding current operating conditions of the medical facility system and patient case data, which the Examiner is interpreting the operating conditions data regarding current operating condition of the medical facility system to encompass an action object associated with an account as the patient case data possesses individual participant user in the healthcare system.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Dyer/Bousamra to include obtain, by an application programming interface from a healthcare system external to the data processing system, an opportunity object for a participant service identifier generated by an opportunity engine of the data processing system based on a participant object, the participant object associated with an individual participant user, the opportunity object including an action object associated with an account that is established for the individual participant user at the healthcare system as taught by Day. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Dyer/Bousamra with Day with the motivation of improving optimization of patient placing (See Background of Day in Paragraph [0002]).
Claims 12 and 19 mirror claim 1 only within different statutory categories, and is rejected for the same reason as claim 1.
As per claim 2, Dyer/Bousamra/Day discloses the system of claim 1 as described above. Dyer may not explicitly teach wherein the opportunity condition heuristic comprises a timestamp threshold, and the opportunity execution heuristic comprises an execution timestamp associated with the opportunity object.
Bousamra teaches a system wherein the opportunity condition heuristic comprises a timestamp threshold, and the opportunity execution heuristic comprises an execution timestamp associated with the opportunity object (See Paragraphs [0154]-[0155]: The criterion that is described in the process may also provide with a date time stamp to indicate when such criterion was satisfied.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Dyer to include the opportunity condition heuristic comprises a timestamp threshold, and the opportunity execution heuristic comprises an execution timestamp associated with the opportunity object as taught by Bousamra. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Dyer with Bousamra with the motivation of improving optimization of therapies (See Background of Bousamra in Paragraph [0007]).
Claim 13 mirrors claim 2 only within different statutory categories, and is rejected for the same reason as claim 2.
As per claim 3, Dyer/Bousamra/Day discloses the system of claims 1-2 as described above. Dyer may not explicitly teach wherein the data processing system is further operable to: determine that the execution timestamp is before or at the timestamp threshold.
Bousamra teaches a system wherein the data processing system is further operable to: determine that the execution timestamp is before or at the timestamp threshold (See Paragraph [0112]: A predetermined number of valid sample shave been acquired or that the variability in the samples is below a predetermined threshold and it is to be appreciated that the end date and/time of the collection procedure may be dynamic and be changed automatically by the processor if the predefined condition(s) of the exit criterion(s) is not satisfied, which the Examiner is interpreting to encompass the claimed portion as the values collected are date-time stamped.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Dyer to include determine that the execution timestamp is before or at the timestamp threshold as taught by Bousamra. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Dyer with Bousamra with the motivation of improving optimization of therapies (See Background of Bousamra in Paragraph [0007]).
Claim 14 mirrors claim 3 only within different statutory categories, and is rejected for the same reason as claim 3.
As per claim 8, Dyer/Bousamra/Day discloses the system of claim 1 as described above. Dyer further teaches wherein the data processing system is further operable to: modify, responsive to a determination that the opportunity execution heuristic does not satisfy the opportunity condition heuristic, an opportunity metric to block execution of the opportunity object (See Paragraph [0100]: The determination process is typically a continuation process that is able to determine whether the variance condition is present and if it is not present the process may be repeated, which the Examiner is interpreting the process of stopping the first process to repeat the process a secondary time to encompass block execution.).
Claims 18 and 20 mirror claim 8 only within different statutory categories, and is rejected for the same reason as claim 8.
As per claim 9, Dyer/Bousamra/Day discloses the system of claims 1 and 8 as described above. Dyer further teaches wherein the data processing system is further operable to: modify the opportunity metric based on a value of the performance metric (See Paragraph [0102]: The current measure is compared against the baseline measure to determine a change in the critical lever and a performance improvement can be determined by applying the instances and the benefit metrics to the change in the critical lever, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 11, Dyer/Bousamra/Day discloses the system of claim 1 as described above. Dyer further teaches wherein the data processing system is further operable to: modify, responsive to a determination that the participant object satisfies a participant account condition, the performance metric according to a participant account metric associated with a participant account. (See Paragraph [0102]: The current measure is compared against the baseline measure to determine a change in the critical lever and a performance improvement can be determined by applying the instances and the benefit metrics to the change in the critical lever, which the Examiner is interpreting to encompass the claimed portion.).
Claims 4-7, 10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dyer et al. (U.S. Patent Pre-Grant Publication No. 2007/0083389) in view of Bousamra et al. (U.S. Patent Pre-Grant Publication No. 2012/0286953) in view of Day et al. (U.S. Patent Pre-Grant Publication No. 2021/0193302) in further view of Liu et al. (U.S. Patent Pre-Grant Publication No. 2020/0302775).
As per claim 4, Dyer/Bousamra/Day discloses the system of claim 1 as described above. Dyer/Bousamra/Day may not explicitly teach wherein the opportunity condition heuristic comprises a distance threshold, and the opportunity execution heuristic comprises at least one of an opportunity distance between a participant location associated with the participant object and an opportunity location associated with the opportunity object.
Liu teaches a system wherein the opportunity condition heuristic comprises a distance threshold, and the opportunity execution heuristic comprises at least one of an opportunity distance between a participant location associated with the participant object and an opportunity location associated with the opportunity object (See Paragraph [0133]: The stationary controller determining that the wristband is within a predetermined distance for a predetermined period of time, which the Examiner is interpreting the predetermined distance to encompass the opportunity condition heuristic comprises a distance threshold and the stationary controller to encompass an opportunity location associated with the opportunity location, and the wristband to encompass a participant location associated with the participant object.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Dyer/Bousamra/Day to include the opportunity condition heuristic comprises a distance threshold, and the opportunity execution heuristic comprises at least one of an opportunity distance between a participant location associated with the participant object and an opportunity location associated with the opportunity object as taught by Liu. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Dyer/Bousamra/Day with Liu with the motivation of improving cost efficiency (See Background of Liu in Paragraph [0003]).
Claim 15 mirrors claim 4 only within different statutory categories, and is rejected for the same reason as claim 4.
As per claim 5, Dyer/Bousamra/Day discloses the system of claim 1 as described above. Dyer/Bousamra/Day/Liu discloses the system of claim 4 as described above. Dyer/Bousamra/Day may not explicitly teach wherein the data processing system is further operable to: determine that the opportunity distance is less than or equal to the distance threshold.
Liu teaches a system wherein the data processing system is further operable to: determine that the opportunity distance is less than or equal to the distance threshold (See Paragraph [0226]: The opportunity-focused analysis is able to determine health care provider actions by utilizing space (e.g., whether the two opportunities are within a certain distance from one another.), this process of determining distance is interpreted to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Dyer/Bousamra/Day to include determine that the opportunity distance is less than or equal to the distance threshold as taught by Liu. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Dyer/Bousamra/Day with Liu with the motivation of improving cost efficiency (See Background of Liu in Paragraph [0003]).
Claim 16 mirrors claim 5 only within different statutory categories, and is rejected for the same reason as claim 5.
As per claim 6, Dyer/Bousamra/Day discloses the system of claim 1 as described above. Dyer/Bousamra/Day/Liu discloses the system of claim 4 as described above. Dyer further teaches wherein the opportunity location comprises a location associated with a health service (See Paragraph [0062]: The current measures from the clinical facility and the information about clinical facilities can be utilized in the process.).
Claim 17 mirrors claim 6 only within different statutory categories, and is rejected for the same reason as claim 6.
As per claim 7, Dyer/Bousamra/Day discloses the system of claim 1 as described above. Dyer further teaches wherein the opportunity condition heuristic comprises an aggregation of two different thresholds (See Paragraph [0102]: A process is described for when each opportunity comprises multiple critical levers the performance improvement for an opportunity may be determined by aggregating the performance improvements determined for the critical levers comprising the opportunity, which the Examiner is interpreting to encompass the opportunity condition heuristic comprises an aggregation of two different thresholds.).
While Dyer teaches wherein the opportunity condition heuristic comprises an aggregation of two different thresholds, Dyer may not explicitly teach a timestamp threshold.
Bousamra teaches a timestamp threshold (See Paragraph [0112]: A predetermined threshold is utilized in the process and it is to be appreciated that the end date and/time of the collection procedure may be dynamic and be changed automatically by the processor if the predefined condition(s) of the exit criterion(s) is not satisfied, which the Examiner is interpreting to encompass a timestamp threshold.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Dyer to include a timestamp threshold as taught by Bousamra. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Dyer with Bousamra with the motivation of improving optimization of therapies (See Background of Bousamra in Paragraph [0007]).
While Dyer/Bousamra/Day teaches the system as described above, Dyer/Bousamra/Day may not explicitly teach a distance threshold.
Liu teaches a distance threshold (See Paragraph [0226]: The opportunity-focused analysis is able to determine health care provider actions by utilizing space (e.g., whether the two opportunities are within a certain distance from one another.), this process of determining distance is interpreted to encompass a distance threshold.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Dyer/Bousamra/Day to include a distance threshold as taught by Liu. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Dyer/Bousamra/Day with Liu with the motivation of improving cost efficiency (See Background of Liu in Paragraph [0003]).
As per claim 10, Dyer/Bousamra/Day discloses the system of claim 1 as described above. Dyer/Bousamra/Day may not explicitly teach wherein the data processing system is further operable to: modify, responsive to a determination that the participant object satisfies a device condition, the performance metric according to a device metric.
Liu teaches a system wherein the data processing system is further operable to: modify, responsive to a determination that the participant object satisfies a device condition, the performance metric according to a device metric (See Paragraph [0138]: A determination of partial and/or non-compliance, the wristband and/or stationary controller may modify its operation responsive to a new event, which the Examiner is interpreting to encompass the claimed portion when combined with the teachings of Dyer/Bousamra/Day for determining satisfaction of a condition.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Dyer/Bousamra/Day to include modify, responsive to a determination that the participant object satisfies a device condition, the performance metric according to a device metric as taught by Liu. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Dyer/Bousamra/Day with Liu with the motivation of improving cost efficiency (See Background of Liu in Paragraph [0003]).

Response to Arguments
In the Remarks filed on January 12, 2022, the Applicant argues that the newly amended and/or added claims overcome the 35 U.S.C. 101 rejection(s) and 35 U.S.C. 103 rejection(s). The Examiner does not acknowledge that the newly added and amended claims overcome the 35 U.S.C. 101 rejection(s) and 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) claim 1 recites meaningful limitations to improve secure digital communication across multiple secure systems involving both financial security and patient care security protocols, such that the whole integrates any exception as alleged by the Office Action into a practical application. Specifically, claim 1 recites meaningful limitations including but not limited to obtaining by "an application programming interface from a healthcare system external to the data processing system." It is understood that none of the above-noted limitations are inherent to the abstract idea asserted by the Office Action as corresponding to claims 1-20. Applicant utilizes Example 45 that provides guidance on differentiating between abstract ideas not including a practical application and abstract ideas that amount to significantly more than the exceptions. Claim 4 of example 45 recites a controller to "maintain temperature of the mold ... by sending a control signal to the apparatus to selectively heat or cool the mold."; (2) "an application programming interface from a healthcare system external to the data processing system" constitutes a practical application, to overcome the technical problem of latency or delay introduced by incompatibilities between third-party computing systems. (See Specification, para. [0075].) Thus, claim 1 achieves at least the technical solution of secure digital communication across multiple secure systems involving both financial security and patient care security protocols, by a technical improvement of obtaining by at least one application programming interface (API) from external healthcare systems, to overcome the technical problem of latency or delay introduced by incompatibilities between third­ party computing systems. (See Specification, paras. [0038], [0075] and [0105].); and (3) Dyer, Bousamra, and Day, alone or in any combination, do not teach or suggest “obtain, by an application programming interface from a healthcare system external to the data processing system and corresponding to a healthcare system, an opportunity object for a participant service identifier generated by an opportunity engine of the data processing system based on a participant object, the participant object associated with an individual participant user, the opportunity object including an action object associated with an account that is established for the individual participant user at the healthcare system”.
In response to argument (1), the Examiner does not acknowledge that claim 1 recites meaningful limitations to improve secure digital communication across multiple secure systems involving both financial security and patient care security protocols, such that the whole integrates any exception as alleged by the Office Action into a practical application. The step of claim 1 that recites "an application programming interface from a healthcare system external to the data processing system.", the newly amended claimed portion recites the generic computer component of “an application programming interface” (as described further in the 35 U.S.C. 101 rejection as described above). The generic computer component is utilized at an external healthcare system that does not distinguish over a generic computer component and does not integrate the abstract idea into a practical application. Example 45 is not similar to the Applicant’s currently amended claims as the Applicant’s amended claims remain directed to a user directing and communicating information that relies on generic computer components that does not integrate the abstract idea into a practical application. The 35 U.S.C. 101 rejection(s) stand. 
In response to argument (2), the Examiner does not acknowledge that "an application programming interface from a healthcare system external to the data processing system" constitutes a practical application, to overcome the technical problem of latency or delay introduced by incompatibilities between third-party computing systems. The newly amended claimed portions that rely on  "an application programming interface from a healthcare system external to the data processing system" constitutes generic computer components as rejected above in the 35 U.S.C. 101 rejection and described above in the response to argument (1). The 35 U.S.C. 101 rejection(s) stand.
In response to argument (3), the Examiner does not acknowledge that Dyer, Bousamra, and Day, alone or in any combination, do not teach or suggest “obtain, by an application programming interface from a healthcare system external to the data processing system and corresponding to a healthcare system, an opportunity object for a participant service identifier generated by an opportunity engine of the data processing system based on a participant object, the participant object associated with an individual participant user, the opportunity object including an action object associated with an account that is established for the individual participant user at the healthcare system”. The Examiner is maintaining the 35 U.S.C. 103 rejection(s) which utilize the combination of Dyer/Bousamra/Day as rejected above. The Examiner is interpreting Day to encompass “obtain, by an application programming interface from a healthcare system external to the data processing system and corresponding to a healthcare system, an opportunity object for a participant service identifier generated by an opportunity engine of the data processing system based on a participant object, the participant object associated with an individual participant user, the opportunity object including an action object associated with an account that is established for the individual participant user at the healthcare system” as Day discloses in Paragraph [0096] that the reporting component (and/or one or more components of the medical facility system management module) can be integrated with or be coupled to one or more applications that provide various features and/or functionalities associated with managing a dynamic medical facility system, in one implementation, the application can include care delivery management application accessible via a network-based platform, which the Examiner is interpreting to encompass the claimed portion as the remote computer can be connected to the user’s computer through any type of network including the connection can be made to an external computer (See Paragraph [0123]) and Day discloses in Paragraph [0118] that a defined perioperative workflow that involves movement of the patients to different procedural areas in association with initiation or completion of defined workflow events, wherein the current state information comprises operating conditions data regarding current operating conditions of the medical facility system and patient case data, which the Examiner is interpreting the operating conditions data regarding current operating condition of the medical facility system to encompass an action object associated with an account as the patient case data possesses individual participant user in the healthcare system. The 35 U.S.C. 103 rejection(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wong et al. (U.S. Patent Pre-Grant Publication No. 2011/0145747), describes a structured tailoring method and system that accelerates and enhances the internalization process of the individual and provides help when the individual begins to fail and can modify the behavior, Sublett et al. (U.S. Patent Pre-Grant Publication No. 2015/0112700), describes a system, apparatus, and a method to analyze and visualize healthcare-related data for identifying clinical quality measures and determining whether each of the patients pass or fail clinical quality measures, and Thompson ("Opportunistic Resource Management to Improve Network Service Performance in User-Created Networks"), describes enable through localized and location-based solutions using only end-user contributed users to be utilized in testbeds and through simulations of large scale mobile networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.S.E./            Examiner, Art Unit 3626                                                                                                                                                                                            
/CHRISTOPHER L GILLIGAN/            Primary Examiner, Art Unit 3626